[NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT

                                             

No. 95-1006

                       JUAN ANTONIO GARCIA,

                  INSURANCE COMMISSIONER, ETC.,

                      Plaintiff, Appellant,

                                v.

                  ISLAND PROGRAM DESIGNER, INC.,

                       Defendant, Appellee.

                                              

                    UNITED STATES OF AMERICA,

                      Intervenor, Appellee.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

      [Hon. Gilberto Gierbolini, Senior U.S. District Judge]                                                                     

                                             

                              Before

                      Selya, Cyr and Stahl,

                          Circuit Judges.                                                  

                                             

     Carlos J.  Morales Bauza and Rossello-Rentas & Rabell-Mendez                                                                           
on brief for appellant.
     Loretta  C. Argrett,  Assistant  Attorney  General, Gary  R.                                                                           
Allen, Bruce R.  Ellisen, and Laurie Snyder,  Tax Division, Dep't                                                     
of Justice, and Guillermo  Gil, United States Attorney,  on brief                                        
for intervenor.

                                             
                          August 9, 1995
                                             

           Per  Curiam.   This case  involves a  dispute over  the                    Per  Curiam.                               

relative priority to be accorded to federal tax claims against an

insolvent  health maintenance  organization.    After an  earlier

opinion in  which we  held that the  federal court  had exclusive

jurisdiction  to hear  and determine  the  competing claims,  see                                                                           

Garcia v. Island Program Designer, Inc., 4 F.3d 57, 60 (1st  Cir.                                                 

1993),   the  district  court  rejected  the  position  urged  by

appellant, Puerto Rico's Insurance  Commissioner, and ruled  that

the  tax claims  asserted by the  Internal Revenue  Service (IRS)

were entitled to  priority over the claims  of unpaid health-care

providers.  See  Garcia v. Island Program Designer,  Inc., 875 F.                                                                   

Supp. 940, 944  (D.P.R. 1994).   The Insurance Commissioner  then

prosecuted the instant appeal.

          We  will not  dawdle.   The court  below has  written a

careful,  well-reasoned  opinion,  correctly  applying the  legal

doctrines  articulated  by  the Supreme  Court  in  Department of                                                                           

Treasury  v.  Fabe,  113  S.  Ct.  2202  (1993),  and  adequately                            

exploring  the interplay among  the federal priority  statute, 31

U.S.C.    3713, the McCarran-Ferguson  Act, 15 U.S.C.    1012(b),

and local law, particularly P.R. Laws  Ann. tit. 26,   1914.   It

is our preferred  practice that when, as now, "a  trial court has

produced a first-rate  work product, a reviewing  tribunal should

hesitate  to wax  longiloquent  simply  to  hear  its  own  words

resonate."   In re San Juan  Dupont Plaza Hotel Fire  Litig., 989                                                                      

F.2d 36, 38 (1st Cir. 1993).  That wise adage is fully applicable

here.   Accordingly, we affirm  the entry of summary  judgment in

                                2

 the IRS's favor  for substantially the reasons  elucidated in the

opinion below.

          Withal, we add  one flourish.   In the district  court,

appellant  essayed only  a  fleeting  reference  to  the  Chevron                                                                           

principle.   See Chevron U.S.A. Inc. v. Natural Resources Defense                                                                           

Council, Inc., 467 U.S. 837  (1984).  On appeal, the Commissioner                       

makes Chevron the centerpiece  of his argument.  This is both too                       

late and too little.

          In the first  place, it is our settled  rule that legal

theories   not   developed   in  the   trial   court   cannot  be

splendiforously unveiled on  appeal.  See Teamsters,  Chauffeurs,                                                                           

Warehousemen and Helpers Union, Local No. 59 v. Superline Transp.                                                                           

Co., 953 F.2d 17,  21 (1st Cir. 1992).  In  the second place, the             

Chevron  principle does not apply "to agency litigating positions                 

that  are   wholly  unsupported   by  regulations,  rulings,   or

administrative practice."   Bowen v. Georgetown Univ.  Hosp., 488                                                                      

U.S. 204, 212 (1988); accord United States v. 29 Cartons of * * *                                                                           

An Article  of  Food,  987  F.2d  33, 38  n.6  (1st  Cir.  1993).                              

Consequently, it would  be wholly inappropriate for  us to defer,

as appellant importunes, to what  strikes us as nothing more than

a position of convenience.  In  all events, to win our allegiance

an administrative agency's  statutory interpretation must "flow[]

rationally  from  a  permissible construction  of  the  statute,"

Strickland v. Commissioner,  Me. Dep't of  Human Servs., 48  F.3d                                                                 

12, 17 (1st Cir. 1995), and cannot be "`arbitrary, capricious, or

manifestly  contrary  to the  statute.'"    id. at  18  (citation                                                         

                                3

 omitted).  Appellant's interpretation of  P.R. Laws Ann. tit. 26,

  1914 fails this test.

          We need  go no further.   The judgment of  the district

court must be summarily affirmed.  See 1st Cir. Loc. R. 27.1.                                                 

Affirmed.          Affirmed.                  

                                4